Citation Nr: 9935330	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-09 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $12,709.13, plus accrued 
interest. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1957 to 
February 1960.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 decision of the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office's Committee on Waivers and Compromises (RO).


REMAND

A document, VA Form 26-1833, apparently dated May 1990, and 
signed by a VA Loan Guaranty Officer, reflects that the 
appellant and his spouse were each liable by way of 
subrogation in the amount of $8,734.13; the appellant was 
also liable for the same amount under the legal theory of 
indemnity.  A June 16, 1993 referral for waiver of 
indebtedness shows the original amount of the debt to be 
$13,599.18, with $800 recovered, a principle balance of $12, 
709.13, accrued interest of $1,060.62, and a total 
indebtedness of $13,769.77.  A computer printout dated in 
November 1996 reflects a loan guaranty principal balance of 
$12,209.13.  

This case was previously before the Board in June 1999, at 
which time, it was remanded in part so that the appellant 
could be provided with a detailed accounting of his home loan 
guaranty debt.  There is no record that he was provided with 
this accounting.  Instructions contained in a Board remand 
create a right in the appellant to compliance with those 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

At an April 1999 Travel Board hearing, the appellant reported 
that when he offered to repay $6,000 of the loan guaranty 
indebtedness, his file could not be located, and they put his 
father's Social Security number on the account.  The claims 
file contains no record of a compromise offer in this amount.  
Included in the claims file is a VA Form 1838, Decision on 
Compromise Case, dated in July 1994, which indicates that the 
RO denied a compromise offer of $1,376.77 allegedly made by 
the appellant; however, the Social Security number on the 
report was different from the appellant's Social Security 
number in this case.  The appellant further testified that he 
paid the VA $100 a month for some months.  The Board notes 
that although the June 1993 waiver decision notes $800 
recovered, the record is blank as to any payments made by the 
appellant.  

As this case is being returned to the RO for the above cited 
reasons, the Board feels that the appellant should be given 
another opportunity to provide updated financial information.  
However, the Board notes that in Wood v. Derwinski, 1 
Vet.App. 190 (1991), the United States Court of Appeals for 
Veterans Claims (Court) (formerly known as the United States 
Court of Veterans Appeal) stated that the duty to assist is 
not always a one-way street, and if a claimant wishes help, 
he or she cannot passively wait for it in those circumstances 
where he or she may or should have information that is 
essential in obtaining evidence.  See also Hayes v. Brown, 
5 Vet.App. 60, 68 (1993). 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of his claim.  The RO should 
explore the possibility that records for 
the appellant were confused with those of 
his father, and the appellant should 
cooperate in this effort.  The RO should 
also indicate whether there is record of 
a $6,000 compromise offer allegedly made 
by the appellant prior to his file being 
lost.  If so, documentation confirming 
such offer should be associated with the 
claims file.  

2.  The RO should provide the appellant 
with a detailed explanation of the loan 
guaranty indebtedness, to include the 
calculation for the total indebtedness, 
and any monies paid on that debt by the 
appellant.  A copy of this accounting 
should be placed in the claims file.  

3.  The appellant should be provided an 
opportunity to submit an updated 
financial status report, to include VA 
Form 4-5655, and he should provide 
appropriate documentation concerning his 
debts.  The Board is especially 
interested in the monies his spouse 
receives from oil and gas leases.  See 
April 1999 hearing transcript, pages 6 
and 7.  The appellant should be informed 
of his duty to cooperate in the 
development of his claim.  See Wood and 
Hayes, both supra.  

4.  If any additional information is 
received from the appellant, the RO 
should review the evidence and determine 
whether the appellant's waiver may now be 
granted, wholly or in part.  If not, the 
appellant should be provided with an 
appropriate supplemental statement of the 
case on the issue of waiver, and validity 
of debt, if appropriate.  The appellant 
should be given an adequate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the appellant is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the appellant until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












